                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20128-CR-MARTINEZ


UNITED STATES OF AMERICA,

              Plaintiff,

v.

ANDRE PHILLIP SCOTT,

           Defendant.
_______________________________/

                                   DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on March 10, 2020, a hearing was held to

determine whether defendant ANDRE PHILLIP SCOTT should be detained prior to

trial. Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds

that no condition or combination of conditions will reasonably assure the safety of any

other person and the community. Therefore, it is hereby ordered that the defendant

ANDRE PHILLIP SCOTT be detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby

makes the following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida,

with two counts of possession with intent to distribute a controlled substance in violation

of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), possession of a

firearm in furtherance of a drug trafficking crime in violation of Title 18, United States

Code, Section 924(c)(1)(A)(i), possession of a firearm and ammunition by a convicted
felon in violation of Title 18, United States Code, Section 922(g)(1) and possession of

an unregistered firearm in violation of Title 26, United States Code, Sections 5841,

5861(d) and 5871. Therefore, the defendant is charged with a narcotics offense for

which a maximum sentence of more than ten (10) years is prescribed, resulting in a

rebuttable presumption that no condition or combination of conditions will reasonably

assure the safety of any other person and the community. Title 18, United States

Code, Section 3142(e) and (f).

         2. The weight of the evidence against the defendant is substantial. The

government has proffered that on October 15, 2019, law enforcement agents

conducted a controlled purchase of narcotics using a confidential source ("CS"). The

CS approached the fence of a residence and called out to the defendant. The

defendant emerged from a shed in the backyard of the residence. The CS gave money

to the defendant in exchange for cocaine base. The transaction was captured by a

drone.

         On October 17, 2019, law enforcement officers executed a search warrant at the

property. Law enforcement officers searched the backyard of the residence and

recovered a revolver, an unregistered short-barrel rifle, 10 live rounds of ammunition

and 35 pieces of cocaine base.

         The defendant told law enforcement officers that he dealt marijuana, but not

cocaine. The defendant also admitted that he had purchased the firearms for his

protection. Title 18, United States Code, Section 3142(g)(3)(A).



                                             2
       3. The pertinent history and characteristics of the defendant support pretrial

detention. The defendant was born on August 7, 1988, in Brooklyn, New York. The

defendant has previously been convicted of selling narcotics and was on probation at

the time of the instant offense. Title 18, United States Code, Section 3142(g)(3)(A).

        4. Based on the defendant's prior narcotics convictions and his

participation in the instant offense while on probation, the defendant appears to

be in the narcotics business and would likely continue to sell narcotics if released

on bond. The Court specifically finds by clear and convincing evidence, there are

no conditions or combinations of conditions which will reasonably assure the

safety of other persons and the community.

      The Court hereby directs:

                    (a) That the defendant be committed to the custody of the

Attorney General for confinement in a corrections facility separate, to the extent

practical, from persons awaiting or serving sentences or being held in custody

pending appeal;

                    (b) That the defendant be afforded reasonable opportunity for

private consultation with counsel; and

                    (c) That, on order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility




                                           3
in which the defendant is confined deliver the defendant to a United States

Marshal for the purpose of an appearance in connection with a court proceeding.

         DONE AND ORDERED at Miami, Florida, this 10th day of March, 2020.




                               _______________________________________
                               JOHN J. O'SULLIVAN
                               CHIEF UNITED STATES MAGISTRATE JUDGE


Copies to:

Pretrial Services




                                        4
